DETAILED ACTION

Preliminary Amendment
Applicant’s submission of a preliminary amendment on 2/2/2021 has been received.  In the amendment, claims 1-20 were canceled and claims 21-40 were added. 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipted by U.S. Patent Application Publication No. 2016/0042370 to Ludwig.
Regarding claim 21, Ludwig discloses a method comprising: accessing, at an electronic survey system (e.g., see paragraph 15, “survey system”), initial information relating to an electronic survey project (e.g., see Fig. 3, at least steps 50 and 52, “gather user-provided information”); identifying a survey topic within a survey database based on the initial information (e.g., see Figs. 3 and 4, at least steps 48 and 64, “make recommendation”); providing, via a graphical user interface, a selectable option for providing a guided survey creation process for generating an electronic survey related to the identified survey topic (e.g., see Fig. 4 for process and Figs. 5 and 6 for user interface; see also paragraph 22, “user picks a profile category”); based on receiving an indication of a selection of the selectable option for providing a guided survey creation process, providing selectable prompts via the graphical user interface (e.g., see at least Figs. 5 and 6), the selectable prompts linking to guidance features within the survey database that are part of the guided survey creation process (e.g., see at least Figs. 5 and 6); generating a customized electronic survey related to the identified survey topic based on receiving indications of one or more user interactions with one or more of the selectable prompts within the graphical user interface (e.g., see Fig. 4); and distributing the customized electronic survey to one or more respondent client devices associated with one or more respondents (e.g., see paragraph 1, “to gather information from customers”);
[claim 22] wherein a first guidance feature of the guidance features is associated with a first suggested electronic survey question (e.g., see Fig. 4, step 62 “recommened question”);
[claim 23] wherein generating the customized electronic survey comprises adding the first suggested electronic survey question to the customized electronic survey based on receiving an indication of a first user interaction with a first selectable prompt linked to the first guidance feature (e.g., see at least paragraph 26]; 
[claim 24] wherein: the first selectable prompt associated with the first guidance feature further comprises a user input portion that prompts the user for additional information; and adding the suggested electronic survey question to the customized electronic survey comprises modifying the suggested electronic survey question by using the additional information received based on a user providing user input via the user input portion of the first selectable prompt (e.g, see at least paragraph 26); 
[claim 25] wherein: a second guidance feature of the guidance features is associated with a second suggested electronic survey question; and generating the customized electronic survey comprises refraining from adding the second suggested survey question to the customized electronic survey based on determining a lack of a user interaction with a second selectable prompt linked to the second guidance feature (e.g., see at least paragraph 26 and Figs. 3 and 4); 
[claim 26] further comprising: selecting a survey distribution method based on receiving an indication of a third user interaction with a third selectable prompt linked to a third guidance feature, the third guidance feature associated with a survey distribution method; and wherein distributing the customized electronic survey to one or more respondent client devices comprises providing the customized electronic survey to the one or more respondent client devices via the selected survey distribution method (e.g., see paragraph 1 regarding gathering valuable information from customers);
[claim 27] further comprising providing, via the graphical user interface, a preview of the customized electronic survey prior to distributing the survey (e.g., see paragraphs 5 and 6).
Claims 28-40 are anticipated by Ludwig based on the same analysis as set forth above for claims 21-27, which are similar in claim scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/            Primary Examiner, Art Unit 3715